     Case 2:14-cv-01554-JTM-JVM Document 120 Filed 04/29/20 Page 1 of 2



MINUTE ENTRY
MILAZZO, J.
April 29, 2020


                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


THERONE MAGEE                                               CIVIL ACTION


VERSUS                                                      NO: 14-1554


WALTER REED, ET AL                                          SECTION: “H”



                             MINUTE ENTRY

      On April 29, 2020, the Court held a telephone status conference. Kenneth
Bordes participated on behalf of Plaintiff; Emily Couvillon, Ralph Alexis, III,
Cary Menard, Corey Moll, and Glenn Adams participated on behalf of
Defendants Walter Reed in his official capacity, Ronald Gracianette, Jason
Cuccia, and the St. Tammany Parish District Attorney’s Office; Richard
Simmons, Jr. participated on behalf of Defendant Walter Reed in his individual
capacity; and Chadwick Collings participated on behalf of Defendants Rodney
Strain, Jr, Christopher Comeaux, Randy Smith, and Brandon Stephens. The
parties discussed the status of discovery and the current scheduling order.
      IT IS ORDERED that the trial in this matter previously set to begin
October 13, 2020 is CONTINUED and RESET for March 1, 2021. The Final
Pretrial Conference previously set for September 24, 2020 is CONTINUED
and RESET for February 5, 2021 at 1:00 p.m.
    Case 2:14-cv-01554-JTM-JVM Document 120 Filed 04/29/20 Page 2 of 2



     IT IS FURTHER ORDERED that the Case Manager shall issue a new
scheduling order and reset the deadlines for expert reports, witness lists,
discovery, and motions accordingly.
     IT IS FURTHER ORDERED that the submission date for Defendants
Christopher Comeaux and Randy Smith’s Motion for Summary Judgment
(Doc. 99) is CONTINUED and RESET for July 22, 2020. The submission
dates for the remaining motions (Docs. 83, 101, 112) remain unchanged.




                                                    _______

(JS-10:33)
